 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      EDDIE LOUIS SMITH, III,
                                                             CASE NO. 3:19-cv-05096-BHS-JRC
11                             Plaintiff,
                                                             ORDER DENYING MOTION TO
12              v.                                           DIRECT SERVICE AND
                                                             ORDERING PLAINTIFF TO SHOW
13      BELINDA D. STEWART, et al.,                          CAUSE
14                             Defendants.

15

16          This matter is before the Court on plaintiff’s motion to direct personal service on

17   defendant Joby Taylor. Dkt. 62, at 1.

18           The Court granted plaintiff’s motion to proceed in forma pauperis in this matter and

19   directed service of the complaint by e-mail on the named defendants, including defendant

20   Taylor. See Dkt. 6. However, defendant Taylor did not return a waiver of service of the

21   summons, so that the Court ordered Taylor to show cause why he or she should not be personally

22   served at his or her own expense. See Dkt. 35. Defendant Taylor again failed to respond, so the

23   Court ordered defendants to provide a last known address for Taylor under seal. See Dkt. 45.

24

     ORDER DENYING MOTION TO DIRECT SERVICE
     AND ORDERING PLAINTIFF TO SHOW CAUSE - 1
 1   The Court then directed service by mail on the address provided by defendants. See Dkt. 48.

 2   When service by mail upon the last known address for Taylor was unavailing, the Court ordered

 3   personal service by the U.S. Marshal. See Dkt. 55. Despite these efforts, service was

 4   unsuccessful, and the docket reflects that Taylor did not reside at the last known address, having

 5   “reportedly joined the Army & [is] stationed in [Georgia].” Dkt. 56, at 1.

 6           Thus, despite reasonable efforts, the Court has been unable to effectuate service upon

 7   defendant Taylor. Although plaintiff is pro se and in forma pauperis, it remains plaintiff’s

 8   burden to provide sufficient information that the Court can effectuate service. See Walker v.

 9   Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994) (“So long as the prisoner has furnished the

10   information necessary to identify the defendant,” the marshals’ failure to serve is good cause to

11   excuse failure to timely serve the complaint), overruled on other grounds by Sandin v. Conner,

12   515 U.S. 472, 483–84 (1995). The Court will not undertake to investigate the address of

13   defendant Taylor for plaintiff. See Martin v. Serrell, No. 4:03-CV-3130, 2006 WL 488718, at *1

14   (D. Neb. Feb. 27, 2006) (“[T]he court cannot become an advocate for, or agent of, either side of

15   a case, and a result, tracing defendants who have left their former governmental employment

16   must be left to the devices of a plaintiff[.]”).

17           Therefore, the Court orders plaintiff to provide an updated address for defendant Taylor

18   on or before January 31, 2020. If plaintiff is unable to do so, the Court will recommend

19   dismissal of the claims against defendant Taylor without prejudice. See Fed. R. Civ. P. 4(m).

20   Plaintiff’s motion to direct service (Dkt. 62) is denied.

21           Dated this 30th day of December, 2019.

22                                                          A
                                                            J. Richard Creatura
23                                                          United States Magistrate Judge
24

     ORDER DENYING MOTION TO DIRECT SERVICE
     AND ORDERING PLAINTIFF TO SHOW CAUSE - 2
